DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 18 line 2 is objected to because of the following informalities:  “instruction” should be “instructions”; “machinebased” should be “machine based”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites a use but fails to recite steps involved in the process and therefore is indefinite under 112b (MPEP 2173.05(q)).  
Referring to claim 16, 19, 26, for example, claim 16, line 13 recites the limitation “the state”, however lines 1-13 recites the limitations of “determining a state”, “a state of the laser machine”, “a state of the cut work parts”, and “a state of the workpiece to be cut”.  Therefore the recitation of “the state” in the same or subsequent claim is unclear because it is uncertain which of the states was intended (MPEP 2173.05(e)).  For purposes of examination, it will be assumed that “the state” is “the determined state”.  
Referring to claim 16, 19, line 13-14, the limitation “preferably a multi-layer image matrix” is not clear if the limitation is required or not.  Assumed to require a multi-layer image matrix.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 28 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.   The claimed memory can be interpreted to be in the form of a transmission medium or carrier wave.  Such transmission medium or carrier wave claims are ineligible for patent protection because they do not fall within any of the four statutory classes of § 101.  
Claim 27 recites a use but fails to recite steps involved in the process and therefore does not purport to claim a process, machine, manufacture, or composition of matter and therefore fails to comply with 35 U.S.C. 101 (MPEP 2173.05(q)).  
Claims 27 is also rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Computer programs claimed as computer listings per se, i.e., the descriptions or expressions of the programs, are not physical “things.” They are neither computer components nor statutory processes, as they are not “acts” being performed. Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer which permit the computer program’s functionality to be realized. In contrast, a claimed computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer program’s functionality to be realized, and is thus statutory. See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035.
Claim(s) 16-28 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recites 
16. (New) A computer-implemented method for calculating control instructions for controlling a cutting head of a laser machine for cutting a set of contours in a workpiece in order to separate work parts from the workpiece, comprising the method steps of: reading an encoded cutting plan which is a sequence of geometrical contours which stand for the work parts including holes in the work parts; continuously determining a state by means of a set of sensor signals , wherein the state comprises a state of the laser machine, a state of the cut work parts , and a state of the workpiece to be cut; providing a computer-implemented decision agent, which dynamically calculates an action for the machining head to be taken next and based thereon providing control instructions for executing the cutting plan by accessing a trained model with the encoded cutting plan and with the determined state wherein the model receives as input the state in form of a multi-layer image, preferably a multi-layer image matrix, and the encoded cutting plan and provides as output the action to be forwarded to a machine controller on the laser machine for being executed next.

17. (New) The method according to claim 16, wherein after execution of the action, the action will receive a reward based on received sensor signals and wherein the decision agent comprises a reward module for executing an optimization function in order to maximize a global reward for all actions .

18. (New) The method according to claim 16, wherein after and/or during execution of the control instruction by the laser machinebased on the calculated action, experience data from the set of sensor signals are aggregated and are fed back to the model in order to continuously improve the model.

19. (New) The method according to claim 16, wherein the state is represented in form of a multi-layer image, preferably a multi-layer image matrix, which at least comprises a first sub-state in form of a layer image of the workpiece being cut in which the already cut work parts are differentiable from the still uncut work parts and a second sub-state in form of a layer image of the workpiece, in which a heat map of workpiece being cut according to the cutting plan is represented.

20. (New) The method according to claim 17, wherein a reward function is selected from the group consisting of: cutting time reward function, heat optimization reward function, integral measure of the temperature reward function and a collision avoidance reward function.

21. (New) The method according to claim 20, wherein the reward function is a linear combination of all the reward functions using user defined priorities as weights.

22. (New) The method according to claim 16, wherein a specific reward function is determined for a specific optimization target.

23. (New) The method according to claim 16, wherein the decision agent, acting as self-learning agent, can be modeled by and/or acts according to a Q-table, which may be generated by means of a Q function, wherein the Q-table formalizes a quality of a state-action combination for evaluating and calculating the next action dynamically for every step of the laser machine.

24. (New) The method according to claim 16, wherein the decision agent implements a Q function, and may be represented by a deep neural network, in particular a deep convolutional neural network (CNN).

25. (New) The method according to claim 16, wherein the decision agent is implemented as at least one neural network and uses an experience replay technique for training.

26. (New) A machine learning device (MILD) being adapted to execute a method according to claim 16, comprising: an input interface which is configured for reading the encoded cutting plan which is a sequence of geometrical contours which stand for work parts including holes in the work parts ; an observation interpretation module (OIM) which is configured for continuously determining a state relating to the cutting of the workpiece by the laser machine by means of a set of sensors ; a computer-implemented decision agent, which is configured to dynamically calculate an action for the machining head to be taken next and based thereon to provide control instructions for executing the cutting plan by accessing a trained model with the encoded cutting plan and with the determined state wherein the model is configured to receive as input the state in form of a multi-layer image, preferably a multi-layer image matrix, and the encoded cutting plan , and to provide as output the action to be forwarded to a machine controller on the laser machine for being executed next.

27. (New) Computer-implemented decision agent for use in the machine learning device (MILD) according to claim 26.

28. (New) A computer program comprising program elements which induce a computer to carry out the steps of the method for calculating control instructions for controlling a machining head of a laser machine according to the claim 16, when the program elements are loaded into a memory of the computer, wherein the computer comprises a set of sensors which is configured to continuously determine a state of the laser machine by means of a set of sensor signals .

The limitations above, as drafted, is a process or function that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a computer nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the computer language, calculating an action for the machine head to be taken next by accessing a trained model in the context of this claim encompasses a user manually calculating or thinking of the action.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional element(s) – computer. The computer is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of the computer amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.
Allowable Subject Matter
Claim 16-26, 28 would be allowable if rewritten or amended to overcome the objections, rejections under 101, and rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  
The following is a statement of reasons for the indication of allowable subject matter:  
While U.S. Pub. No. 2017/0270434 to Takigawa, supplied by applicant, teaches 
16. (New) A computer-implemented method for calculating control instructions for controlling a cutting head of a laser machine for cutting a set of contours in a workpiece in order to separate work parts from the workpiece (Figs. 1, 5A, 5B), comprising the method steps of: reading an encoded cutting plan which is a sequence of geometrical contours which stand for the work parts including holes in the work parts (Fig. 5A, S201; paragraph 72); continuously determining a state by means of a set of sensor signals , wherein the state comprises a state of the laser machine, a state of the cut work parts (Fig. 5A, S206-S208); providing a computer-implemented decision agent, which dynamically calculates an action for the machining head to be taken next and based thereon providing control instructions for executing the cutting plan by accessing a trained model with the encoded cutting plan and with the determined state (Fig. 1, learning unit 13; Fig. 5A, 5B, S206, S213, S214, S204, paragraph 45, “The machine learning apparatus 10 includes a state amount observation unit 11, an operation result acquisition unit 12, a learning unit 13, and a decision-making unit 14”)
wherein the model receives as input the state in form of an image (paragraph 65, 102, 105-106, 109), and the encoded cutting plan (Fig. 5A, S201) and provides as output the action to be forwarded to a machine controller on the laser machine for being executed next (Figs. 1, 5A, 5B).

And, U.S. Pub. No. 2002/0198622 to Dinauer teaches
16. (New) A computer-implemented method for calculating control instructions for controlling a cutting head of a laser machine for cutting a set of contours in a workpiece in order to separate work parts from the workpiece (Abstract, Fig. 1-2, paragraph 26-32), comprising the method steps of: 
continuously determining a state by means of a set of sensor signals , wherein the state comprises a state of the workpiece to be cut (paragraph 58); 
providing a computer-implemented decision agent, which dynamically calculates an action for the machining head to be taken next and based thereon providing control instructions for executing the cutting plan by accessing a trained model with the encoded cutting plan and with the determined state wherein the model provides as output the action to be forwarded to a machine controller on the laser machine for being executed next (paragraph 31, 34, 48, “these and other predictive models may be used to make the system operate in the desired way. For example, if a sharp corner needs to be cut at a constant depth on the process material, the models may be used to reduce motion system velocity near that corner. The laser power may be correspondingly reduced near the corner. This enables cutting a sharp corner at a constant cut depth”).
Neither Takigawa nor Dinauer, taken either alone or in obvious combination disclose all the claimed features of applicant’s instant invention, specifically including: 
16. (New) A computer-implemented method for calculating control instructions for controlling a cutting head of a laser machine for cutting a set of contours in a workpiece in order to separate work parts from the workpiece, comprising the method steps of: 
reading an encoded cutting plan which is a sequence of geometrical contours which stand for the work parts including holes in the work parts; 
continuously determining a state by means of a set of sensor signals , wherein the state comprises a state of the laser machine, a state of the cut work parts , and a state of the workpiece to be cut; 
providing a computer-implemented decision agent, which dynamically calculates an action for the machining head to be taken next and based thereon providing control instructions for executing the cutting plan by accessing a trained model with the encoded cutting plan and with the determined state 
wherein the model receives as input the state in form of a multi-layer image matrix, and the encoded cutting plan and provides as output the action to be forwarded to a machine controller on the laser machine for being executed next. 
It is for these reasons that applicant’s invention defines over the prior art of record.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P SHECHTMAN whose telephone number is (571)272-3754. The examiner can normally be reached 9:30am-6:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Sean Shechtman/Primary Examiner, Art Unit 2896